377 U.S. 951
84 S.Ct. 1629
12 L.Ed.2d 496
UNITED STATES, petitioner,v.FIRST NATIONAL CITY BANK.
No. 998.
Supreme Court of the United States
June 1, 1964

Solicitor General Cox, Assistant Attorney General Oberdorfer and Harold C. Wilkenfeld, for the United States.
Henry Harfield, for respondent.


1
Edward J. Ross, for Chase Manhattan Bank and others, as amici curiae.


2
Facts and opinion, U. S. v. Omar, S.A., D.C., 210 F.Supp.      773; 321 F.2d 14; 325 F.2d 1020.


3
Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted and case placed on the summary calendar.